                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

INTERACTIVE TOYBOX, LLC,                             §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:17-CV-1137-RP
                                                     §
THE WALT DISNEY COMPANY,                             §
DISNEY INTERACTIVE STUDIOS, INC.,                    §
and DISNEY CONSUMER PRODUCTS                         §
AND INTERACTIVE MEDIA, INC.,                         §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is the motion to dismiss or transfer filed by Defendants The Walt Disney

Company (“TWDC”), Disney Interactive Studios, Inc. (“DIS”), and Disney Consumer Products and

Interactive Media, Inc. (“DCPIM”) (collectively “Defendants”). (Dkt. 25). In their motion, TWDC

and DCPIM ask that the Court dismiss Plaintiff Interactive Toybox, LLC’s (“Toybox”) claims

against them for lack of personal jurisdiction. (Id. at 14). Alternatively, all Defendants ask the Court

to transfer this action to the Central District of California. (Id.). Toybox opposes the motion. (Resp.

Mot. Dismiss, Dkt. 49). Having considered the parties’ briefs, the evidence, and the relevant law, the

Court will transfer this action to the Central District of California.

                                          I. BACKGROUND

        Toybox filed this patent infringement action against Defendants, alleging that they have

made and sold video games (the “Infinity Games”) that include a component that infringes one of

Toybox’s patents. (Compl., Dkt. 1, at 8–21). TWDC and DCPIM argue that they are the wrong

defendants because they have never made or sold the Infinity Games. (Mot. Dismiss, Dkt. 25, at 3).

DIS admits that it developed and published the Infinity Games but denies that this district is the

proper venue. (Id.). TWDC and DCPIM likewise dispute venue in this district should the Court not
dismiss Toybox’s claims against them on jurisdictional grounds. (Id. at 7). Toybox disputes each of

Defendants’ positions. (Resp. Mot. Dismiss, Dkt. 49). The Court agrees that venue is improper in

this district for all defendants. For purposes of this order, the Court will assume without deciding

that it has personal jurisdiction over TWDC and DCPIM.

                                          II. DISCUSSION

        Defendants ask the Court to transfer this action pursuant to either 28 U.S.C. § 1400(b) or 28

U.S.C. § 1404(a). Because the Court agrees that transfer is mandatory under Section 1400(b), it does

not consider whether transfer is appropriate under Section 1404(a).

        “Any civil action for patent infringement may be brought in the judicial district where [a] the

defendant resides, or [b] where the defendant has committed acts of infringement and has a regular

and established place of business.” 28 U.S.C. § 1400(b). Section 1400(b) “is the sole and exclusive

provision controlling venue in patent infringement actions.” TC Heartland LLC v. Kraft Foods Grp.

Brands LLC, 137 S. Ct. 1514, 1519 (2017) (cleaned up). Federal Circuit law, rather than regional

circuit law, governs the interpretation and application of Section 1400(b). In re Cray Inc., 871 F.3d

1355, 1360 (Fed. Cir. 2017). As the plaintiff, Toybox has the burden to establish proper venue under

one of Section 1400(b)’s two prongs. In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018).

        Toybox has not met its burden to establish Section 1400(b)’s first prong. “The word

‘residence’ in § 1400(b) has a particular meaning as applied to domestic corporations: It refers only

to the State of incorporation.” TC Heartland, 137 S. Ct. at 1520 (cleaned up). TWDC is incorporated

in Delaware; DCPIM and DIS are incorporated in California. (Mot. Dismiss, Dk.t 25, at 3–4). No

defendant is incorporated in Texas and therefore none reside here.

        Toybox argues that TC Heartland’s definition of “resides” does not apply in states with

multiple districts, such as Texas, for which 28 U.S.C. § 1391(d) provides that a corporation is

“deemed to reside in any district in that State within which its contacts would be sufficient to subject


                                                    2
it to personal jurisdiction if that district were a separate State.” According to Toybox, TC Heartland’s

holding that 28 U.S.C. § 1391(c) “does not supply the definition of ‘reside’ for Section 1400(b)” is

inapplicable to Section 1391(d). (Resp. Mot. Dismiss, Dkt. 49, at 9). The United States Supreme

Court first defined “resides” for purposes of Section 1400(b) in 1957, 1 and the Court in TC

Heartland concluded that Congress had not altered that definition through subsequent amendments

to 28 U.S.C. § 1931(c). 137 S. Ct. at 1517. Toybox does not suggest that TC Heartland was wrongly

decided. Instead, Toybox contends that Congress only modified the rule for corporate residency in

patent cases for the 24 states with multiple federal judicial districts but not for the remaining 26

states.

            Toybox supports its position by pointing to a clause in Section 1391(d) applying the

provision “[f]or purposes of venue under this chapter,” the same language that led the Federal

Circuit Court of Appeals to interpret the 1988 version of Section 1391(c) to define “resides” for

purposes of Section 1400(b). VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1580

(Fed. Cir. 1990), abrogated by TC Heartland, 137 S. Ct. 1514. Toybox argues that “[b]ecause this exact

and classic language of incorporation remains undisturbed in § 1391(d), there should be no question

that § 1391(d) supplies the definition for § 1400(b).” (Resp. Mot. Dismiss, Dkt. 49, at 10).

            However, Congress added a saving clause in 2011 to Section 1391(a) providing that Section

1391 applies “except as otherwise provided by law.” 28 U.S.C. § 1391(a). The saving clause “applies

to the entire section”—including Section 1391(d). TC Heartland, 137 S. Ct. at 1521 (cleaned up).

Where other venue statutes “retain definitions of ‘resides’ that conflict with [Section 1391’s] default

definition,” id., those statutes’ definitions supersede Section 1391’s default definition.

            Toybox argues that the saving clause “does not implicate § 1400(b) because §1400(b) does

not provide ‘otherwise.’ Namely, § 1400(b) does not provide an alternate definition of ‘reside’ that


1   Fourco Glass Co. v. Transmirra Prod. Corp., 353 U.S. 222, 226 (1957).

                                                                 3
conflicts with § 1391(d).” (Resp. Mot. Dismiss, Dkt. 49, at 10). Toybox is incorrect; Section 1400(b)

as interpreted by the United States Supreme Court does provide “otherwise.” The Court in Fourco

defined “resides” in Section 1400(b) for purposes of domestic corporations. TC Heartland, 137 S. Ct.

at 1520. That definition (state of incorporation) differs from Section 1391(d)’s definition of

“resides” (any district in which it would be subject to personal jurisdiction). To state that Section

1400(b) contains no definition of “resides” is to ignore the fact that the United States Supreme

Court has defined it. Pursuant to the saving clause, then, Section 1391(d) does not govern corporate

residency in civil actions for patent infringement. In such cases, venue is governed by Section

1400(b) as interpreted by the United States Supreme Court. See Snyders Heart Valve LLC v. St. Jude

Med. S.C., Inc., No. 4:16-CV-00812, 2018 WL 3099709, at *8 (E.D. Tex. June 25, 2018) (reaching the

same conclusion).

        Toybox has also failed to meet its burden to establish Section 1400(b)’s second prong.

Section 1400(b)’s second prong requires that the defendant have a “regular and established place of

business” in the judicial district where the action is brought. 28 U.S.C. § 1400(b). To meet this

standard, there are three requirements: “(1) there must be a physical place in the district; (2) it must

be a regular and established place of business; and (3) it must be the place of the defendant.” In re

Cray Inc., 871 F.3d at 1360. This standard “requires more than the minimum contacts necessary for

establishing personal jurisdiction or for satisfying the doing business standard of the general venue

provision.” Id. at 1361. “If any statutory requirement is not satisfied, venue is improper under §

1400(b).” Id. at 1360.

        Defendants contend that they do not have a physical place in this district. (Mot. Dismiss,

Dkt. 25, at 8–9). Toybox argues that the brick-and-mortar Disney Stores in the Austin area

constitute physical places of Defendants because they are “owned and operated” or “controlled” by




                                                    4
Defendants. (Resp. Mot. Dismiss, Dkt. 49, at 8). Defendants reply that there is no evidence of that.

(Reply, Dkt. 53, at 3).

         For a “regular and established place of business” to be a “place of the defendant,” several

considerations apply, such as “whether the defendant owns or leases the place, or exercises other

attributes of possession or control over the place.” In re Cray Inc., 871 F.3d at 1363. Executives for

each defendant declare that the defendant entities have never maintained, owned, or rented any

physical space in Texas. (Gilbert Decl., Dkt. 25-1, ¶ 4 (DIS); Headley Decl., Dkt 25-2, ¶ 5 (TWDC);

Gainer Decl., Dkt. 25-3, ¶ 4 (DCPIM)). Defendants aver that Disney Stores USA, LLC is the entity

that operates the stores identified in Toybox’s complaint, (Marriott emails, Dkt. 35-1, at 2); they

argue that its stores should not be imputed to TWDC or DCPIM for venue purposes, (Reply Mot.

Dismiss, Dkt. 53, at 4).

         “Except where corporate formalities are ignored and an alter ego relationship exists, the

presence of a corporate relative in the district does not establish venue over another separate and

distinct corporate relative.” Bd. of Regents v. Medtronic PLC, No. A-17-CV-0942-LY, 2018 WL

4179080, at *2 (W.D. Tex. July 19, 2018). 2 “Settled law always presumes that corporations exist as

separate entities.” Capital Fin. & Commerce AG v. Sinopec Overseas Oil & Gas, Ltd., 260 S.W.3d 67, 82

(Tex. App.—Houston [1st Dist.] 2008, no pet.). Even “100% stock ownership and commonality of

officers and directors are not alone sufficient to establish an alter ego relationship between two

corporations.” Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1160 (5th Cir. 1983). To determine

whether the alter ego doctrine applies, courts consider “the total dealings of the corporation and the

2 See also Soverain IP, LLC v. AT&T, Inc., No. 217CV00293RWSRSP, 2017 WL 5126158, at *1 (E.D. Tex. Oct. 31, 2017),
report and recommendation adopted, No. 2:17-CV-00293-RWS, 2017 WL 6452802 (E.D. Tex. Dec. 18, 2017) (“[E]ven if a
parent corporation controls a subsidiary’s operations and the companies share a unitary business purpose, the
subsidiary’s presence in a venue cannot be imputed to the parent absent disregard for corporate separateness.”);
Symbology Innovations, LLC v. Lego Sys., Inc., 282 F. Supp. 3d 916, 931 (E.D. Va. 2017) (“For the [subsidiary entity] to serve
as the ‘regular and established place of business’ permitting venue in this District, [the parent entity] and [the subsidiary]
must lack formal corporate separateness.”); Post Consumer Brands, LLC v. Gen. Mills, Inc., No. 4:17-CV-2471 SNLJ, 2017
WL 4865936, at *2 (E.D. Mo. Oct. 27, 2017) (“[E]xcept where corporate formalities are ignored and an alter ego
relationship exists, the presence of a corporate relative in the district does not establish venue.”).

                                                              5
individual, including the degree to which corporate formalities have been followed and corporate

and individual property have been kept separately, the amount of financial interest, ownership and

control the individual maintains over the corporation, and whether the corporation has been used

for personal purposes.” Bollore S.A. v. Imp. Warehouse, Inc., 448 F.3d 317, 325 (5th Cir. 2006). “There

must be a ‘plus factor, something beyond the subsidiary’s mere presence within the bosom of the

corporate family.’” Licea v. Curacao Drydock Co., 627 F. App’x 343, 348 (5th Cir. 2015) (quoting PHC-

Minden, L.P. v. Kimberly-Clark Corp., 235 S.W.3d 163, 176 (Tex. 2007)).

         To meet its substantial burden to show that TWDC or DCPIM are ignoring corporate

formalities and that Disney Stores USA, LLC is their alter ego, Toybox points to several pieces of

evidence. 3 For TWDC, Toybox points to (1) TWDC’s 2016 annual report, in which the company

states that it “currently owns and operates 223 stores in North America.” (Resp. Mot. Prot. Order,

Dkt. 47, at 3); and (2) a public statement about TWDC’s commitment to human rights, in which

TWDC states that it is committed to fostering safe and inclusive workplaces in “our Disney-owned

stores.” (Supply Chains Act Statement, Dkt. 47-9). 4 TWDC also appoints the heads of its

subsidiaries. (Resp. Mot. Prot. Order, Dkt. 47, at 3).

         For DCPIM, Toybox points to (1) a statement on Disney’s website that DCPIM “is home to

. . . a leading retail business (Disney store),” (D23 Expo webpage excerpt, Dkt. 47-10, at 3); and (2) a

statement in TWDC’s 2016 annual report that TWDC’s operations “include retail, online and

wholesale distribution of products through The Disney Store,” (Annual report, Dkt. 47-8, at 6). This

evidence does not establish that TWDC and DCPIM are ignoring corporate formalities or that they

are exerting such a level of control over Disney Stores USA, LLC that the subsidiary is merely an

alter ego for TWDC or DCPIM. Because Toybox has not met its burden to overcome the

3Toybox does not argue that DIS has a place of business in this district; its only argument that venue is proper here
under Section 1400(b) is that DIS resides here. (Resp. Mot. Dismiss, Dkt. 49, at 7–11).
4The statement also identifies Disney Stores USA, LLC as “an indirect, wholly-owned subsidiary” of TWDC. (Supply
Chains Act Statement, Dkt. 47-9).

                                                            6
presumption of corporate separateness, the Court cannot conclude that the Disney Stores located in

this district constitute “a place of the defendant” for TWDC, DCPIM, or DIS. Toybox has

therefore not met Section 1400(b)’s requirements; venue is improper in this district. Meanwhile,

because Defendants admit that they are headquartered in the Central District of California, venue is

proper in that district under Section 1400(b). (Mot. Dismiss, Dkt. 25, at 7).

                                        III. CONCLUSION

        For the reasons given above, Defendants’ motion to dismiss or transfer, (Dkt. 25), is

GRANTED IN PART. The motion is granted insofar as the Court ORDERS that this case be

TRANSFERRED to the Central District of California.

        SIGNED on October 24, 2018.




                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                   7
